SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 3) Filed by the registrantx Filed by a party other than the registrant o Check the appropriate box: o Confidential, for Use of x Preliminary proxy statement the Commission Only (as o Definitive proxy statement permitted by Rule 14a-6(e)(2) o Definitive additional materials o Soliciting material pursuant to Rule 14a-11(c) or Rule 14a-12 SOUTHCREST FINANCIAL GROUP, INC. Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of filing fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transactions applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement no.: Filing Party: Date Filed: December , 2008 TO THE SHAREHOLDERS OF SOUTHCREST FINANCIAL GROUP, INC.: You are cordially invited to attend a Special Meeting of Shareholders of SouthCrest Financial Group, Inc., which will be held at The Hampton Inn, 110 Meeting Place Drive, Fayetteville, Georgia, on ,January , 2009, at _:00 _.m. local time.I sincerely hope that you will be able to attend the meeting, and I look forward to seeing you. The Special Meeting has been called for the following purposes: To approve a proposal to amend SouthCrest Financial Groups Articles of Incorporation to authorize a class of ten million (10,000,000) shares of preferred stock, no par value.A copy of the Amendment is set forth in Appendix A to this Proxy Statement. To grant management of SouthCrest Financial Group the authority to adjourn the Special Meeting to another time and date in order to allow the Board of Directors to solicit additional proxies or attendance at the Special Meeting. To transact any other business that may properly come before the meeting or any adjournment. Amending our Articles of Incorporation is necessary for us to participate in the U.S. Treasurys TARP Capital Purchase Program. SouthCrest and our subsidiaries are fundamentally sound. We have solid capital ratios and good sources of liquidity. However, we believe it is important to be eligible to participate in this Program because of the future uncertainty of the national economy. According to the Philadelphia Federal Reserve Bank, the country is and has been in an economic recession. No one knows how long this downturn will last. We have applied to take TARP Capital in an abundance of caution and believe that it is in the interest of our common stock shareholders to do so. We plan to use the additional capital to fund prudent loan growth and to further strengthen our capital position. November 21, 2008 is the record date for the determination of shareholders entitled to notice of, and to vote at, the Special Meeting. Enclosed are the Notice of Meeting, Proxy Statement, and Proxy.We hope you can attend the Special Meeting and vote your shares in person.On behalf of the Board of Directors, we urge you to sign, date, and return the enclosed Proxy as soon as possible, even if you currently plan to attend the Special Meeting.Returning a Proxy in the mail will not prevent you from voting in person at the Special Meeting but will assure that your vote is counted if you are unable to attend the Special Meeting. If you have any questions about the Proxy Statement, please call or write us. Sincerely, /s/ Daniel W. Brinks Daniel W. Brinks December , 2008 SOUTHCREST FINANCIAL GROUP, INC. 600 Glynn Street, Suite B Fayetteville, Georgia 30214 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ,JANUARY , 2009 Notice is hereby given that a Special Meeting of Shareholders of SouthCrest Financial Group, Inc. will be held at The Hampton Inn, 110 Meeting Place Drive, Fayetteville, Georgia, on ,January , 2009, at _:00 _.m. local time. The Special Meeting has been called for the following purposes: To approve a proposal to amend SouthCrest Financial Groups Articles of Incorporation to authorize a class of ten million (10,000,000) shares of preferred stock, no par value.A copy of the Amendment is set forth in Appendix A to this Proxy Statement. To grant management of SouthCrest Financial Group the authority to adjourn the Special Meeting to another time and date in order to allow the Board of Directors to solicit additional proxies or attendance at the Special Meeting. To transact any other business that may properly come before the meeting or any adjournment. The enclosed Proxy Statement explains the proposals in greater detail.We urge you to review these materials carefully. Any action may be taken on any one of the foregoing proposals at the Special Meeting on the date specified above or on any date or dates to which, by original or later adjournments, the Special Meeting may be adjourned.Shareholders of record at the close of business on November 21, 2008 will be entitled to vote at the Special Meeting and any adjournments thereof. Your are requested to fill in and sign the enclosed form of Proxy Card that is solicited by the Board of Directors, and promptly to mail the Proxy Card in the enclosed envelope as described in the attached Proxy Statement.The Proxy Card will not be used if you attend and choose to vote in person at the Special Meeting. By Order of the Board of Directors, /s/ Daniel W. Brinks Daniel W. Brinks December , 2008 PLEASE COMPLETE, DATE, AND SIGN THE ENCLOSED PROXY CARD AND RETURN IT PROMPTLY TO SOUTHCREST IN THE ENVELOPE PROVIDED WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING.IF YOU ATTEND THE MEETING, YOU MAY VOTE IN PERSON IF YOU WISH, EVEN IF YOU HAVE PREVIOUSLY RETURNED YOUR PROXY CARD. PROXY STATEMENT FOR THE SPECIAL MEETING OF SHAREHOLDERS OF SOUTHCREST FINANCIAL GROUP, INC.
